         Case 7:21-cr-00015-KMK Document 21 Filed 01/25/21 Page 1 of 1



       UMITED STATES DISTRICT <
       SOUTHERN DISTRICT OF NBW
                                                           -X

        UNITED STATES OF AMERICA,

                             -against-


       Richard Lockett
                             Defendant(s).
                                                            "X



       Defendant Richard Lockett hereby voluntarily consents to participate in the following
       proceeding via ^ videoconferencing or IS! teleconferencing;


       D Initial Appearance Before a Judicial Officer

              Arraignment (Note: If on Felony Tnfonnation, Defendant Must Sign Separate Waiver of
              Indictment Form)


       0 Guilty Plea/Change of Plea Hearing

       d Bail/Detention Hearing

       D Conference Before a Judicial Officer - Assignment of Counsel




                                                                   /n-/^. L^Aot-A^J^
                                      ,.^'C! i^'i-.S^

       Defendant's Signature fcs^ ,\-/,,j' ^_: ^^•.^
                                                 '}
                                                     Defendant's Counsel's Signature
       (Judge may obtain verbal consent bn
       Record and Sign for Defendant)

         U^A?-& Loc ^rr Yr^r^-^ A- t-/:¥-/i^£^cc

       Print Defendant's Name                              Print Counsel's Name

                                                                                         "^'

       This proceeding wag conducted by reliable videp/or'felephone cprfeT^npmgjtee^olqg^


                                                        —y-SrWffict Judg^U.S. Magistrate Judge




lofl                                                                                                1/25/2021, 9:10 AM
